




Exhibit 10.53


Gilead Sciences Corporate Bonus Plan
Effective January 1, 2016


This Gilead Sciences Corporate Bonus Plan (the “Plan”) has been established by
Gilead Sciences, Inc. (“Gilead”) and the participating subsidiaries of Gilead,
as determined by the Committee (as defined below) from time to time, with the
following plan objectives:
 
•
to provide a link between compensation and performance;



•
to motivate participants to achieve individual and corporate performance goals
and objectives; and



•
to enable Gilead and each participating subsidiary to attract and retain high
quality employees.



References in the Plan to the “Company” mean Gilead and each of the
participating subsidiaries.
 
Section 1.
Administration



The Compensation Committee (the “Committee”) of Gilead’s Board of Directors
shall have full power and authority to administer and interpret the Plan,
including, without limitation, the power to: (a) prescribe, amend, and rescind
rules and procedures relating to the Plan and to define terms not otherwise
defined herein; (b) establish the corporate performance goals and objectives for
any performance year and certify the level at which those goals and objectives
are attained for such performance year; (c) determine which employees qualify as
Participants (as herein defined) in the Plan and which Participants shall be
paid bonuses under the Plan; (d) determine whether, to what extent, and under
what circumstances bonus awards granted hereunder may be forfeited or suspended;
(e) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan or any bonus award granted hereunder in the manner and to the extent
that the Committee shall determine appropriate; (f) adjust or modify the
calculation of a performance goal or objective for a performance year so as to
avoid unanticipated consequences or address unanticipated events; and (g) make
all determinations necessary and advisable in administering the Plan. Section
headings are provided for administrative convenience and shall not restrict the
Committee’s interpretive authority.
  
The Committee may establish a performance period that covers a period other than
a fiscal year, and any reference in the Plan to a performance year shall refer
to such performance period. The Committee hereby delegates to the Chief
Executive Officer of Gilead (the “CEO”) full power and authority to administer
and interpret the Plan and any bonus awards granted under the Plan with respect
to Participants at the level of Vice President and below (each, a “Nonexecutive
Participant”), and references to the “Committee” as used herein shall be deemed
to include the CEO with respect to Nonexecutive Participants. The Committee
hereby delegates to and authorizes the head of Human Resources and his or her
agents to prorate awards for Nonexecutive Participants who join the Company
before November of a performance year, assist in the day-to-day administration
of the Plan and communicate the terms of the Plan and bonus awards to
Participants. The determinations of the Committee with respect to the Plan will
be final, binding, and conclusive on all interested parties.


Section 2.
Eligibility



Except as otherwise determined by the Committee, all Company employees (each, a
“Participant”) are eligible to participate in the Plan for each performance year
the Plan remains in effect, subject to the following exceptions:


•
Field sales employees are not eligible for the Plan, as they participate in
incentive plans tailored to their positions.



•
Employees at the level of Senior Vice President and above who receive bonuses
under the Gilead Sciences, Inc. Code Section 162(m) Bonus Plan (the “162(m)
Plan”) are not eligible under the Plan.





--------------------------------------------------------------------------------




However, bonuses awarded under the 162(m) Plan are determined in part by
reference to the terms of the Plan, pursuant to the provisions of Section 10
below.


•
Any individual who (a) is not on the Company’s payroll and for any reason deemed
to be a Company employee, or (b) is not classified by the Company as a Company
employee (but, for example, is classified as an “independent contractor”) and,
for that reason, the Company has not withheld employment taxes with respect to
that individual, even in the event that the individual is determined
retroactively to have been a Company employee during all or any portion of that
period.

 
•
Employees whose initial hire date is in November or December of a performance
year.



Except as otherwise determined by the Committee in its sole discretion, an
employee who joins the Company before November of a performance year (i.e.
January 1 to October 31) may be eligible for a prorated bonus, based on his or
her length of service that year. An employee who changes job grades or
geographic work location during a performance year may be eligible for a bonus
based on the length of time in each grade or geographic work location, and the
respective bonus target that would apply shall be determined by the Committee in
the Committee’s sole discretion.
 
Section 3.
Award Determination



(a)Performance Goals and Objectives. Payment of bonus awards will be based on
the attainment of corporate and individual performance goals and objectives.
Within ninety (90) days after the beginning of a performance year, the Committee
will establish in writing the corporate performance goals and/or objectives.
Except as otherwise determined by the Committee, individual performance is
evaluated based on achievement of goals and objectives as reflected in the
Participant's written performance goals and objectives for the performance year.


(b)Target Awards for Nonexecutive Participants. The target bonus award for each
Nonexecutive Participant shall be determined using the target bonus award table
for his or her geographic work location, as approved by the CEO and communicated
to Participants at each such work location from time to time. The CEO may amend
the target bonus award table for one or more geographic work locations (or
approve new target bonus award tables for additional geographic work locations)
from time to time, in his or her sole discretion, with or without advance notice
to the affected Nonexecutive Participants.


Actual bonus payouts can range from 0 to 1.5 times target, based on individual
and corporate performance. The following are the weightings of the individual
and corporate performance components used in determining the actual bonus award
amounts for Nonexecutive Participants:
Title
Weighting of Corporate Performance Component
Weighting of Individual Performance Component
VP
50%
50%
Below VP
25%
75%



(c)Award Determination. Final bonus amounts payable to Participants in the Plan
will be determined based on the level at which the Participant’s individual
performance goals and objectives are achieved and the level at which the
corporate performance goals and objectives are achieved, as set forth below. The
percentage of corporate achievement and the percentage of achievement for the
individual performance component will be weighted as set forth in Section 3(b)
above and used to calculate bonus payouts for individuals who participate in the
Plan, subject to the conditions described in this Section 3(c). The
determinations of the Committee (including the CEO) will be final, binding and
conclusive on all interested parties.


(i)Subject to Section 11 below, following the completion of the performance
year, the Committee will determine the extent to which corporate performance
goals and objectives have been met, and certify an overall corporate achievement
factor (expressed as a percentage) with respect to the corporate performance
component of the Plan. The Committee must determine and certify corporate
achievement of at least 50% in order for the corporate performance component
payout to occur.
 




--------------------------------------------------------------------------------




(ii)The Committee (including the CEO, in the case of Nonexecutive Participants),
has the sole discretion in determining whether and the extent to which a
Participant’s individual performance goals and objectives have been achieved, as
evaluated through the Company’s annual review process. A Participant must
receive an individual performance factor recommendation of at least 50% to be
eligible for the corporate performance component payout. A Participant who
receives a performance rating of “Below Expectations” (or its equivalent) for
his or her performance review is not eligible for a bonus payment.


Section 4.
Payment



Subject to Section 11 below, bonus award payments, if any, will be paid to
Participants promptly following award determination, provided that, except as
specified in Section 5 or otherwise determined by the Committee, a Participant
must be actively employed by the Company on the bonus payment date in order to
receive any bonus award for the applicable performance year. The Company shall
withhold from the bonus award and/or otherwise collect from each Participant all
employment, income, and other taxes and amounts that it determines are required
or appropriate. Employees who have elected to participate in the ESPP and/or
retirement plan (if applicable) will be deemed to have expressly consented to
having the applicable funds withheld from their bonus award payment as
contributions. Notwithstanding the foregoing, the Committee (including the CEO)
and/or the head of Human Resources may in his, her or their discretion condition
a manager’s bonus upon the manager’s demonstration that he or she has completed
all performance evaluations for his or her direct reports, provided that any
such arrangement shall comply with Section 11 and that, unless such condition is
earlier waived, the manager’s bonus shall be paid no later than the last
business day of the calendar year following the applicable performance year. The
Committee, in its sole discretion, may permit a Participant to defer payment of
a bonus award, subject to such rules and procedures as shall be determined by
the Committee.


Section 5.
Termination of Employment



(a)Employment Requirement. Unless the terms of an applicable severance plan
provide otherwise, a Participant whose employment with the Company terminates
for any reason other than (i) permanent site closure or a significant reduction
in force or (ii) death or disability (whether the termination is by employee
resignation or Company termination with or without cause), or, unless waived by
the Committee, any executive officer who gives notice of his intent to
terminate, prior to the bonus award payment date, will not be eligible for or
entitled to receive a bonus payment for the performance year.


(b) Permanent Site Closure or Significant Reduction in Force. Should a
Participant’s employment terminate prior to the bonus payment date for a
particular performance year by reason of (i) the permanent closure or shutdown
of an entire site, facility, business unit, or other established organizational
unit, department, or functional center (each hereby designated an
“Organizational Unit”) in or at which such individual is employed, provided such
termination occurs on or after the date such closure or shutdown is first
communicated to the individuals employed at such Organizational Unit, or (ii) a
significant reduction in force affecting the Organizational Unit in or at which
such individual is employed, then the following amount will be paid under the
Plan to such Participant following the completion of the applicable performance
year pursuant to the provisions set forth under Section 4 above or on such
earlier date (including in the year of termination) as the Committee shall
determine: an amount tied to his or her target bonus potential for the
performance year based on target level attainment of both the corporate
performance and individual performance components of that bonus but pro-rated to
reflect his or her actual period of employment during that performance year.


(c)Pro-rated Payment Provisions. For purposes of applying the pro-rated payment
provisions of Section 5(b):


(i)a “significant reduction in force” will be deemed to occur at the
Organizational Unit in or at which the Participant is employed if both of the
following conditions are met: (A) there are multiple individuals employed in or
at such Organizational Unit, and (B) the lesser of (x) fifty (50) individuals or
(y) fifteen percent (15%) or more of the total number of individuals employed on
a full-time basis in or at such Organizational Unit are unilaterally terminated
by the Company other than for cause over any period of ninety (90) consecutive
days or less, unless a longer or shorter period is otherwise specified by the
Company at the time the reduction in force is first communicated to the affected
employees.






--------------------------------------------------------------------------------




(ii) A “termination for cause” will be deemed to occur if such termination
occurs by reason of the individual’s (A) performance of any act, or failure to
perform any act, in bad faith and to the detriment of the Company; (B)
dishonesty, intentional misconduct, material violation of any applicable Company
policy, or material breach of any agreement with the Company; or (C) commission
of a crime involving dishonesty, breach of trust, or physical or emotional harm
to any person.


The determination of whether a particular site, facility, business unit or other
established organizational unit, department or functional center constitutes an
Organization Unit for purposes of the foregoing provisions shall be made by the
Committee or the head of Human Resources, or his or her designated agent.


The Company, in its sole discretion, may provide for an earlier payment date for
any pro-rated bonus that becomes payable to any involuntarily-terminated
employee located outside of the U.S. who is not subject to U.S. income taxation.


(d)Death or Disability. The following provisions shall apply in the event the
Participant’s employment terminates prior to the bonus payment date of the bonus
award by reason of death or disability:


(i)Should a Participant’s employment cease prior to the bonus payment date by
reason of his or her death, then the Participant’s designated beneficiary shall
on such bonus payment date be paid an amount, in full satisfaction of the
deceased Participant’s bonus entitlement under the Plan, calculated as follows:
for the portion of the bonus tied to individual performance, an amount equal to
one hundred percent of the portion of the deceased Participant’s target bonus
allocated to individual performance, and for the portion of the bonus tied to
corporate performance, an amount (if any) determined solely on the basis of the
level at which the Company’s performance goals and objectives for the
performance year are in fact attained. To the extent there is a valid universal
beneficiary designation form for the deceased Participant on file with the
Company at the time of his or her death, such Participant’s beneficiary shall be
the person or persons designated as beneficiary therein; otherwise, such
beneficiary shall be determined according to local law and/or practice. Any
bonus to which such Participant becomes entitled on the basis of such
calculations and attained performance levels shall be paid to him or her on the
bonus payment date determined by the Company in accordance with the provisions
set forth under Section 4 above or on such earlier date (including in the year
of termination) as the Committee shall determine.


(ii) A Participant whose employment ceases prior to the bonus payment date by
reason of Disability shall be entitled to receive a bonus for the performance
year that is calculated as follows: for the portion of the bonus that is tied to
individual performance, the amount of that portion (if any) will be based on the
level at which the Participant’s individual performance goals and objectives for
the performance year are in fact achieved, and for the portion of the bonus tied
to corporate performance, the amount of that portion will first be calculated on
the basis of the level at which the Company’s performance goals and objectives
for the performance year are attained, and that amount (if any) will then be
prorated for the Participant’s period of employment during the performance year.
Any bonus to which such Participant becomes entitled on the basis of such
calculations and attained performance levels shall be paid to him or her on the
bonus payment date determined by the Company in accordance with the provisions
set forth under Section 4 above. Subject to Section 11 below, “Disability” shall
have the meaning established by the Committee.


Section 6.
Amendment or Termination of the Plan



The Committee reserves the right to interpret, modify, suspend or terminate the
Plan at any time as determined in its sole discretion.


Section 7.
No Rights to Employment



The designation of an employee as a Participant will not give the employee any
right to be retained in the employ of the Company or its affiliates and the
ability of the Company and its affiliates to dismiss or discharge a Participant
at any time and for any reason is specifically reserved notwithstanding the
existence of the Plan.


Section 8.
Unfunded Plan



No amounts awarded or accrued under the Plan will be funded, set aside or
otherwise segregated prior to payment. The obligation to pay the bonuses awarded
hereunder will at all times be an unfunded and unsecured




--------------------------------------------------------------------------------




obligation of the participating entity employing the Participant at the time
such bonus becomes payable (or, if none, the participating entity most recently
employing the Participant) (the “Paying Entity”). Participants shall have the
status of general creditors and shall look solely to the general assets of the
Paying Entity for the payment of their bonus awards.


Section 9.
No Assignment



No Participant will have the right to alienate, assign, encumber, hypothecate or
pledge his or her interest in any award under the Plan, voluntarily or
involuntarily, and any attempt to so dispose of any such interest will be void.
During the lifetime of any Participant, payment of a bonus award under the Plan
shall only be made to such Participant.
 
Section 10.
Section 162(m)



Employees at the level of Senior Vice President and above participate in the
162(m) Plan. As provided in the 162(m) Plan, bonus awards established under the
162(m) Plan may be determined in part by reference to the terms and conditions
of the Plan, provided, however, that if the terms and conditions of the 162(m)
Plan and the Plan conflict, bonus awards granted under the 162(m) Plan will be
governed by the terms and conditions of the 162(m) Plan and the Committee may
impose additional restrictions on bonus awards granted under the 162(m) Plan as
it may deem necessary or appropriate to permit such bonus awards to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”).


Section 11.
Section 409A



To the extent applicable, it is intended that this Plan and any bonus awards
granted hereunder comply with the requirements of Section 409A of the Code and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
("Section 409A"). Any provision that would cause the Plan or any bonus award
granted hereunder to fail to satisfy Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A. Notwithstanding the provisions of Section
3(c) and Section 4 above, with respect to bonus awards granted to Participants
subject to the provisions of the Code: (i) in no event except as provided in
Section 5(b) above shall any bonus award for a particular performance calendar
year be paid at any time earlier than the first business day of the succeeding
calendar year or later than the last business day of that succeeding calendar
year; and (ii) notwithstanding the provisions of Section 6(c)(ii), “Disability”
shall have the meaning set forth in Section 22(e)(3) of the Code.


Section 12.
Applicable Law



To the extent not preempted by federal law, the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.


Questions:


Employees in Europe should contact: HR.AnswerEMEA@gilead.com, x272300, +44 208
587 2300


Employees in Asia should contact: HR.AnswerAsia@gilead.com, x385011, +852 3129
2011, 800 903 523


Employees in US, Canada, and Latin America should contact: HR.Answer@gilead.com,
x805511, 650-522-5511, 1-866-472-6797




